                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                            MEMORANDUM DECISION AND
                                                         ORDER TAKING UNDER
                           Plaintiff,                    ADVISEMENT MOTION
                                                         TO CORRECT PRESENTENCE
    v.                                                   INVESTIGATION REPORT AND
                                                         TO MODIFY THE TERM OF
    ALBANY MUCINO OLIVERA,                               IMPRISONMENT

                           Defendant.
                                                         Case No. 4:18-cr-00091-DN

                                                         District Judge David Nuffer



          Defendant seeks to correct the presentence investigation report and modify his term of

imprisonment under 18 U.S.C. § 3582(c)(1)(A). 1 The government and the United States

Probation Office stipulate to the Motion. 2 The explanation of the reason for the motion is

compelling, and the relief requested is merited. However, because Defendant fails to establish

jurisdiction under 18 U.S.C. § 3582(c)(1)(A), his Motion 3 is taken under advisement pending the

parties’ statement of an appropriate legal basis for the Motion.

                                               DISCUSSION

          Defendant argues that 18 U.S.C. § 3582(c)(1)(A) confers jurisdiction over his Motion.

“The First Step Act . . . modified 18 U.S.C. § 3582(c) to allow a defendant federal prisoner to

file [a] motion [for compassionate release or a sentence modification] with the court him or


1
 Stipulated Motion to Correct Presentence Investigation Report and to Modify the Term of Imprisonment to 78
Months (“Motion”), docket no. 64, filed Mar. 30, 2020.
2
    Id.
3
    Id.
herself.” 4 However, before a defendant may file such a motion, the defendant must have “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 5 If one of these requirements is satisfied, “a

court may reduce a defendant’s sentence if it finds that ‘extraordinary and compelling reasons

warrant such a reduction,’ and that such reasons ‘could not reasonably have been foreseen by the

court at the time of sentencing.’” 6 But if the requirements are not satisfied, “[t]he court may not

modify a term of imprisonment once it has been imposed.” 7

           Defendant’s Motion includes no assertion, evidence, or argument that either of the

prerequisites for filing a motion under § 3582(c)(1)(A) are satisfied. Therefore, jurisdiction over

Defendant’s Motion is lacking. 8 However, because the facts presented in the Motion are

compelling, the Motion will be taken under advisement for two weeks to permit the parties to

state an appropriate legal basis for the Motion.




4
 United States v. Williams, No. 2:17-cr-00417-DAK, 2020 WL 806026, *1 (D. Utah Feb. 18, 2020) (citing 18
U.S.C. § 3582(c)(1)(A); United States v. Willis, 382 F.Supp.3d 1185, 1187 (D. N.M. 2019)).
5
    18 U.S.C. § 3582(c)(1)(A).
6
    Williams, 2020 WL 806026, *1 (quoting 18 U.S.C. § 3582(c)(1)(A)(i); 28 C.F.R. § 571.60).
7
    18 U.S.C. § 3582(c).
8
 Additionally, it is worth noting that “extraordinary and compelling reasons” warranting relief under
§ 3582(c)(1)(A) are generally considered serious medical conditions, the defendant’s age, family circumstances, and
other reasons. U.S.S.G. 1B1.13; Williams, 2020 WL 806026, *1 (quoting United States v. Gutierrez, No. CR 05-
0217 RB, 2019 WL 2422601, *2 (D. N.M. June 10, 2019)) Defendant’s basis for seeking relief under
§ 3582(c)(1)(A) is a miscalculation in his base offense level, caused by inadvertence or error. Motion at 2-3. If, after
satisfying the filing prerequisites, Defendant files a renewed motion under § 3582(c)(1)(A), the renewed motion
must include citation to legal authority and argument regarding how such circumstances are sufficient extraordinary
and compelling reasons to warrant relief.



                                                                                                                       2
                                             ORDER

           IT IS HEREBY ORDERED that Defendant’s Motion 9 is taken under advisement pending

the parties’ statement of an appropriate legal basis for the Motion. If none is provided by April

23, 2020, the Motion will be denied for lack of jurisdiction.

           Signed April 9, 2020.

                                              BY THE COURT


                                              ________________________________________
                                              David Nuffer
                                              United States District Judge




9
    Docket no. 64, filed Mar. 30, 2020.



                                                                                                    3
